Edward Bennett Williams: May it please the Court. I think that there is one fatal flaw in the argument made by the Government with respect to the validity of petitioner Toy's arrests. The fact of the matter is that nowhere in the record is there an equation of Blackie Toy who was mentioned by Hom Way with petitioner Toy. The Solicitor conceded that if Alton Wong was at the door of Oye's Laundry at 6:30 in the morning without reason then the flight of the men who opened and response to his knock would be meaningless insofar as probable cause is concerned. So far as the record shows, there was no reason nor could there have been for Alton Wong, the narcotics agent to believe that the man who opened the door of Oye's Laundry at 6:30 in the morning was the man who was mentioned by Hom Way. He was told by Hom Way and in fact he was the agent who was so told another was that the narcotic was bought at a laundry on Leavenworth Street from Blackie Toy. I think this Court can judicially notice because it is the fact demonstrable from a map that Leavenworth Street is several miles long and it runs through the heart of Chinatown in the Northeast section of San Francisco. The laundry was not known as Toy's Laundry but Oye's Laundry. When he rang the bell and a man opened the door, he had no reason in the world to believe that the man who opened the door in response to his knock and ring was the Blackie Toy mentioned by Hom Way.
Potter Stewart: Suppose let him to go to that laundry.
Edward Bennett Williams: The record is silent on that and I don't think.
Potter Stewart: But certainly --
Edward Bennett Williams: I don't think we can reason from hindsight as the Solicitor attempted to do to the validity of the arrest. He says that fact that the defendant ended up as the petitioner ended up as the defendant would justify there going there. I don't think that can be made. And the record also shows, if the Court please that James Wah Toy, and I direct the Court's attention to page 36, testified through an interpreter. Again, if the Court please, the Solicitor said that the facts as they confronted Alton Wong, the agent, should be the decisive in this matter. Well, the fact as they confronted Alton Wong are well revealed at Page 53 in the record where he testified that the arrest and the seizure and the taking into custody of the petitioner was accomplished after he got into the room, and certainly it is a reasonable and I think the only reasonable inference that the arrest was made was because the petitioner reached for his nightstand. Now, finally, if the Court please, the Solicitor said that an arraignment took place in this case.There is nothing in the record to show an arraignment. It is absolutely silent.
William J. Brennan, Jr.: (Inaudible)
Edward Bennett Williams: I believe that that is so. I believe an arraignment took place. The record is silent on it. But if we are going to accept the fact that the arraignment, Mr. Justice Brennan, I think that we must accept all of the facts concerning the arraignment and when he made the representation in his brief that an arraignment took place, we secured the records and the records of the arraignment showed that the arrest of these two men were accomplished by warrant issued by the Commissioner. Now, the Solicitor says, this lands itself to one of two inferences, either that there was no arrest made in Toy's bedroom, and that the arrest was not made until he was taken before the Commissioner or alternatively that an arrest was made there and a new arrest was made at the Commissioner's. If there was no arrest made or the warrants didn't issue until they appeared before the Commissioner, if the Court please, and complaints were sworn to by the narcotics agents.
Speaker: (Inaudible)
Edward Bennett Williams: They had already been of course early that morning and they've taken this man into custody insofar as the record shows. In other words, the agents here, the testimony of the agents, I think is certainly contradictory to the record of the Commissioner. Now, if it is the fact that they were not arrested, if Toy was not arrested, then how in the name of reason can the breaking in of his door be justified at 6:30 in the morning? And the Solicitor concedes that the papers on the arraignment are ambiguous with respect to whether the arrest was accomplished on his premises or thereafter at the Commissioner's office where a warrant was issued because these arraignment papers clearly show that the arrest was accomplished with a warrant and not without a warrant contrary to the testimony given at the trial by the agents in justifying the admissibility of all the evidence which went in.
William J. Brennan, Jr.: (Inaudible)
Edward Bennett Williams: I concede, Mr. Justice Brennan, that if an arraignment took place and if we accept this extra record fact that the confessions were admissible. I will concede that, because I believe that an arraignment or representation of counsel or the release of the defendants breaks the chain of causality between the illegal police act and the subsequent evidence that is obtained.
Felix Frankfurter: (Inaudible)
Edward Bennett Williams: There is not this --
Felix Frankfurter: (Inaudible)
Edward Bennett Williams: There is not Mr. Justice Frankfurter, if you accept the fact that the agents went through a meaningless act in front of the Commissioner.
Felix Frankfurter: (Inaudible)
Edward Bennett Williams: Oh, there would be no doubt as to the validity of arrest after the warrant was issued but it doesn't remove the cloud of doubt over the question with which we are concerned here as to whether or not the detention of these men was legal prior to their appearance before the Commissioner.
Speaker: (Inaudible)
Edward Bennett Williams: And I think if the Court please that there has been no answer to our position, no answer to our position that where you have unlawful detention here in violation of a constitutional right as we contend there was here. Certainly, there is stronger reason for the exclusion of evidence obtained during that detention than there is in the Mallory line of cases where there was a violation of statutory --
Speaker: (Inaudible)
Edward Bennett Williams: The narcotics would not have been admitted nor would the statement of Toy that either narcotic could be found at his house. And there would then be no corroboration whatsoever. Our contention is now there is not corroboration sufficient to stand a conviction but all corroboration would be gone under that hypothesis. We don't concede for the purpose of this that there was an arraignment because the record is silent on it, but if the fact, they represented by the Government, and I don't again say that for a moment that they are making their statement in good faith. If that is accepted as a fact and I think all of the facts must be accepted with respect to the arraignment namely that an arrest was perpetrated at this time. For these reasons, we respectfully ask that the -- the convictions of the petitioners in this case be reversed. Thank you very much.